                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EARL HALEY,                                :   CIVIL ACTION NO. 1:17-CV-1775
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
BELL-MARK TECHNOLOGIES                     :
CORPORATION,                               :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 30th day of April, 2019, upon consideration of the parties’

joint motion (Doc. 23) for approval of settlement, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 23) is GRANTED in part and DENIED in part
             consistent with the court’s memorandum and the following
             paragraphs.

      2.     The parties are directed to craft a more narrowly tailored
             confidentiality provision or eliminate said provision entirely.

      3.     The parties are directed to craft a more narrowly tailored release
             provision which limits the scope of the release to cover only claims that
             both (1) fall within the ambit of the Fair Labor Standards Act and
             appropriate state law counterparts and (2) arise from the alleged facts
             of the instant litigation.

      4.     The parties shall file the modified agreement for the court’s final
             review and approval on or before Friday, May 17, 2019. The court will
             construe a failure to so file as an expression of the parties’ desire to
             proceed with litigation.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
